U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 under the Securities Exchange Act of 1934 November 9, 2011 Commission File Number: 1-31253 PENGROWTH ENERGY CORPORATION (Translation of registrant’s name into English) Suite 2100, 222 — Third Avenue S.W. Calgary, Alberta, Canada T2P OB4 (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F: Form 20-F oForm 40-F þ Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): o The exhibits to this report on Form 6-K shall be incorporated by reference into and as an exhibit to the registrant’s Registration Statement on Form F-10 (File No. 333-171682) under the Securities Act of 1933, as amended. DOCUMENTS FILED AS PART OF THIS FORM 6-K See the Exhibit Index to this Form 6-K. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date: November 9, 2011 PENGROWTH ENERGY CORPORATION (Registrant) By: /s/ Christopher G. Webster Name: Christopher G. Webster Title: Chief Financial Officer Form 6-K Exhibit Index Exhibit No. Underwriting Agreement, dated as of November 7, 2011
